Case 3:20-cv-01925-W-KSC Document 12-2 Filed 12/16/20 PageID.2490 Page 1 of 11




  1 Paul A. Tyrell (Bar No. 193798)
    E-mail:      paul.tyrell@procopio.com
  2 Ryan C. Caplan (Bar No. 253037)
  3 E-mail:      ryan.caplan@procopio.com
    Jacob Kozaczuk (Bar No. 294734)
  4 E-mail:      jacob.kozaczuk@procopio.com
    PROCOPIO, CORY, HARGREAVES &
  5    SAVITCH LLP
    525 B Street, Suite 2200
  6 San Diego, CA 92101
  7 Telephone: 619.238.1900
    Facsimile: 619.235.0398
  8
    Attorneys for Nominal Defendant Snopes Media
  9 Group, Inc.
 10                      UNITED STATES DISTRICT COURT
 11               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 12 CHRISTOPHER RICHMOND, an                    Case No. 3:20-CV-1925-W-KSC
 13 individual,
                                                REQUEST FOR JUDICIAL
 14             Plaintiff,                      NOTICE IN SUPPORT OF
                                                SNOPES MEDIA GROUP, INC.’S
 15 v.                                          MOTION TO DISMISS THE
                                                FIRST AMENDED COMPLAINT
 16 DAVID MIKKELSON, an individual;
    BRAD WESTBROOK, an individual; and          Date:    January 25, 2021
 17 DOE DEFENDANTS 1-10, inclusive,
                                                Dept:    3C Third Floor
 18          Defendants,                        Judge:   Hon. Thomas J. Whelan
 19
      and
 20
      SNOPES MEDIA GROUP, INC.
 21
 22 Nominal Defendant.
 23
 24
 25
 26
 27
 28
                                                    REQUEST FOR JUDICIAL NOTICE
                                                        CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 12-2 Filed 12/16/20 PageID.2491 Page 2 of 11




  1         I. MATTERS SUBJECT TO REQUEST FOR JUDICIAL NOTICE
  2         Under Federal Rule of Evidence 201 and related authorities, Nominal
  3 Defendant Snopes Media Group, Inc. (Snopes) requests that the Court take judicial
  4 notice of the filings, documents, records, orders and events occurring in the
  5 following matters as referenced in the papers filed in support of Snopes’ motion to
  6 dismiss Claims One through Four of the First Amended Complaint (FAC):
  7         A. Proper Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-2017-
  8              00016311-CU-BC-CTL, in the Superior Court of the State of California
  9              for the County of San Diego.
 10         B. Bardav, Inc. v. Schoentrup, et al., Case No. 37-2018-00004335-CU-MC-
 11              CTL, in the Superior Court of the State of California for the County of San
 12              Diego (Consolidated with Case No. 37-2017-00016311-CU-BC-CTL).1
 13         C. Christopher Richmond, et al., v. David Mikkelson, Case No. D076375, in
 14              the California Court of Appeal, Fourth Appellate District, Division One.
 15         Defendants further request judicial notice be taken of the following, true and
 16 correct copies of which are attached hereto as Exhibits 1 through 35:
 17         1.     The complaint filed by Plaintiff Chris Richmond (Richmond), Proper
 18 Media, LLC (Proper Media), and Drew Schoentrup (Schoentrup) on May 4, 2017 in
 19 the matter of Proper Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-
 20 2017-00016311-CU-BC-CTL, in the Superior Court of the State of California for the
 21 County of San Diego. A true and correct copy of the complaint is attached hereto as
 22 Exhibit 1.
 23         2.     The minute order entered on September 7, 2019 in the matter of Proper
 24 Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-2017-00016311-CU-
 25 BC-CTL, in the Superior Court of the State of California for the County of San
 26
      1
 27   Snopes was formerly known, and previously appeared in these actions as Bardav
    Inc. See Request for Judicial Notice No. 3 [reflecting name change from Bardav Inc.
 28 to Snopes Media Group, Inc.].
                                                1
                                                           REQUEST FOR JUDICIAL NOTICE
                                                              CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 12-2 Filed 12/16/20 PageID.2492 Page 3 of 11




  1 Diego. A true and correct copy of the minute order is attached hereto as Exhibit 2.
  2         3.    Snopes’ Amended and Restated Articles of Incorporation filed on
  3 March 5, 2018 with the Secretary of State for the State of California. A true and
  4 correct copy of the articles of incorporation, which is publicly accessible on the
  5 California Secretary of State’s website, is attached hereto as Exhibit 3.
  6         4.    The cross-complaint filed by David Mikkelson (Mikkelson) on October
  7 31, 2017 in the matter of Proper Media, LLC v. Snopes Media Group, Inc., et al,
  8 Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court of the State of
  9 California for the County of San Diego. A true and correct copy of the cross-
 10 complaint is attached hereto as Exhibit 4.
 11         5.    The complaint in interpleader filed by Snopes on January 25, 2018 in
 12 the matter of Bardav, Inc. v. Schoentrup, et al., Case No. 37-2018-00004335-CU-
 13 MC-CTL, in the Superior Court of the State of California for the County of San
 14 Diego. A true and correct copy of the complaint in interpleader is attached hereto as
 15 Exhibit 5.
 16         6.    The ex parte application of Richmond and Schoentrup for a temporary
 17 restraining order and order to show cause re: preliminary injunction filed on January
 18 9, 2019 in the matter of Bardav, Inc. v. Schoentrup, et al., Case No. 37-2017-
 19 00016311-CU-BC-CTL, in the Superior Court of the State of California for the
 20 County of San Diego. A true and correct copy of the application is attached hereto as
 21 Exhibit 6.
 22         7.    The memorandum of points and authorities in support of the ex parte
 23 application of Richmond and Schoentrup for a temporary restraining order and order
 24 to show cause re: preliminary injunction filed on January 9, 2019 in the matter of
 25 Bardav, Inc. v. Schoentrup, et al., Case No. 37-2017-00016311-CU-BC-CTL, in the
 26 Superior Court of the State of California for the County of San Diego. A true and
 27 correct copy of the memorandum is attached hereto as Exhibit 7.
 28         8.    The third amended complaint filed by Richmond, Proper Media, and
                                                 2
                                                          REQUEST FOR JUDICIAL NOTICE
                                                             CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 12-2 Filed 12/16/20 PageID.2493 Page 4 of 11




  1 Schoentrup on April 4, 2019 in the matter of Proper Media, LLC v. Snopes Media
  2 Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court
  3 of the State of California for the County of San Diego. A true and correct copy of the
  4 third amended complaint is attached hereto as Exhibit 8.
  5         9.    Richmond and Schoentrup’s notice of motion and motion for
  6 preliminary injunction filed on April 18, 2019 in the matter of Bardav, Inc. v.
  7 Schoentrup, et al., Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court
  8 of the State of California for the County of San Diego. A true and correct copy of the
  9 notice of motion and motion is attached hereto as Exhibit 9.
 10         10.   The redacted memorandum of points and authorities in support of
 11 Richmond and Schoentrup’s motion for preliminary injunction filed on April 18,
 12 2019 in the matter of Bardav, Inc. v. Schoentrup, et al., Case No. 37-2017-
 13 00016311-CU-BC-CTL, in the Superior Court of the State of California for the
 14 County of San Diego. A true and correct copy of the memorandum is attached hereto
 15 as Exhibit 10.
 16         11.   Snopes’ opposition to Schoentrup’s ex parte application for an order
 17 requiring Snopes to re-designate Slack messages filed on April 25, 2019 in the
 18 matter of Bardav, Inc. v. Schoentrup, et al., Case No. 37-2017-00016311-CU-BC-
 19 CTL, in the Superior Court of the State of California for the County of San Diego. A
 20 true and correct copy of the application is attached hereto as Exhibit 11.
 21         12.   Snopes’ notice of demurrer and demurrer to the third amended
 22 complaint filed on May 5, 2019 in the matter of Proper Media, LLC v. Snopes Media
 23 Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court
 24 of the State of California for the County of San Diego. A true and correct copy of the
 25 notice of demurrer and demurrer is attached hereto as Exhibit 12.
 26         13.   The memorandum of points and authorities in support of Snopes’
 27 demurrer to the third amended complaint filed on May 5, 2019 in the matter of
 28 Proper Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-2017-
                                                3
                                                          REQUEST FOR JUDICIAL NOTICE
                                                             CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 12-2 Filed 12/16/20 PageID.2494 Page 5 of 11




  1 00016311-CU-BC-CTL, in the Superior Court of the State of California for the
  2 County of San Diego. A true and correct copy of the memorandum of points and
  3 authorities is attached hereto as Exhibit 13.
  4         14.   Mikkelson’s notice of demurrer and demurrer to the third amended
  5 complaint filed on May 5, 2019 in the matter of Proper Media, LLC v. Snopes Media
  6 Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court
  7 of the State of California for the County of San Diego. A true and correct copy of the
  8 notice of demurrer and demurrer is attached hereto as Exhibit 14.
  9         15.   The memorandum of points and authorities in support of Mikkelson’s
 10 demurrer to the third amended complaint filed on May 5, 2019 in the matter of
 11 Proper Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-2017-
 12 00016311-CU-BC-CTL, in the Superior Court of the State of California for the
 13 County of San Diego. A true and correct copy of the memorandum of points and
 14 authorities is attached hereto as Exhibit 15.
 15         16.   The amended minute order entered on May 22, 2019 in the matter of
 16 Proper Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-2017-
 17 00016311-CU-BC-CTL, in the Superior Court of the State of California for the
 18 County of San Diego. A true and correct copy of the minute order is attached hereto
 19 as Exhibit 16.
 20         17.   Snopes’ notice of motion and special motion to strike the third amended
 21 complaint filed on June 5, 2019 in the matter of Proper Media, LLC v. Snopes Media
 22 Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court
 23 of the State of California for the County of San Diego. A true and correct copy of the
 24 notice of motion and special motion to strike is attached hereto as Exhibit 17.
 25         18.   The memorandum of points and authorities in support of Snopes’
 26 special motion to strike the third amended complaint filed June 5, 2019 in the matter
 27 of Proper Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-2017-
 28 00016311-CU-BC-CTL, in the Superior Court of the State of California for the
                                                4
                                                          REQUEST FOR JUDICIAL NOTICE
                                                             CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 12-2 Filed 12/16/20 PageID.2495 Page 6 of 11




  1 County of San Diego. A true and correct copy of the memorandum of points and
  2 authorities is attached hereto as Exhibit 18.
  3         19.   Mikkelson’s notice of motion and special motion to strike the third
  4 amended complaint filed on June 5, 2019 in the matter of Proper Media, LLC v.
  5 Snopes Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the
  6 Superior Court of the State of California for the County of San Diego. A true and
  7 correct copy of the notice of motion and motion is attached hereto as Exhibit 19.
  8         20.   The memorandum of points and authorities in support of Mikkelson’s
  9 special motion to strike the third amended complaint filed on June 5, 2019 in the
 10 matter of Proper Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-2017-
 11 00016311-CU-BC-CTL, in the Superior Court of the State of California for the
 12 County of San Diego. A true and correct copy of the memorandum of points and
 13 authorities is attached hereto as Exhibit 20.
 14         21.   Proper Media’s memorandum of points and authorities in opposition to
 15 Snopes’ special motion to strike the third amended complaint filed on July 29, 2019
 16 in the matter of Proper Media, LLC v. Snopes Media Group, Inc., et al, Case No. 37-
 17 2017-00016311-CU-BC-CTL, in the Superior Court of the State of California for the
 18 County of San Diego. A true and correct copy of the memorandum of points and
 19 authorities is attached hereto as Exhibit 21.
 20         22.   The reply brief in support of Snopes’ special motion to strike the third
 21 amended complaint filed on August 2, 2019 in the matter of Proper Media, LLC v.
 22 Snopes Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the
 23 Superior Court of the State of California for the County of San Diego. A true and
 24 correct copy of the reply brief is attached hereto as Exhibit 22.
 25         23.   Richmond and Schoentrup’s memorandum of points and authorities in
 26 opposition to Snopes’ special motion to strike the third amended complaint filed on
 27 August 5, 2019 in the matter of Proper Media, LLC v. Snopes Media Group, Inc., et
 28 al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court of the State of
                                                5
                                                           REQUEST FOR JUDICIAL NOTICE
                                                              CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 12-2 Filed 12/16/20 PageID.2496 Page 7 of 11




  1 California for the County of San Diego. A true and correct copy of the memorandum
  2 of points and authorities is attached hereto as Exhibit 23.
  3         24.   The reply brief in support of Snopes’ demurrer to the third amended
  4 complaint filed on August 9, 2019 in the matter of Proper Media, LLC v. Snopes
  5 Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior
  6 Court of the State of California for the County of San Diego. A true and correct copy
  7 of reply brief is attached hereto as Exhibit 24.
  8         25.   Richmond, Proper Media, and Schoentrup’s memorandum of points and
  9 authorities in opposition to Mikkelson’s special motion to strike the third amended
 10 complaint filed on August 13, 2019 in the matter of Proper Media, LLC v. Snopes
 11 Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior
 12 Court of the State of California for the County of San Diego. A true and correct copy
 13 of the memorandum of points and authorities is attached hereto as Exhibit 25.
 14         26.   The reply brief in support of Mikkelson’s special motion to strike the
 15 third amended complaint filed on August 19, 2019 in the matter of Proper Media,
 16 LLC v. Snopes Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL,
 17 in the Superior Court of the State of California for the County of San Diego. A true
 18 and correct copy of the reply brief is attached hereto as Exhibit 26.
 19         27.   Richmond, Proper Media, and Schoentrup’s memorandum of points and
 20 authorities in opposition to Mikkelson’s demurrer the third amended complaint filed
 21 on August 19, 2019 in the matter of Proper Media, LLC v. Snopes Media Group,
 22 Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court of the
 23 State of California for the County of San Diego. A true and correct copy of the
 24 memorandum of points and authorities is attached hereto as Exhibit 27.
 25         28.   The Minute Order entered August 22, 2019 granting Snopes’ special
 26 motion to strike the third amended complaint in the matter of Proper Media, LLC v.
 27 Snopes Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the
 28 Superior Court of the State of California for the County of San Diego. A true and
                                                6
                                                          REQUEST FOR JUDICIAL NOTICE
                                                             CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 12-2 Filed 12/16/20 PageID.2497 Page 8 of 11




  1 correct copy of the minute order is attached hereto as Exhibit 28.
  2         29.   The reply brief in support of Mikkelson’s demurrer to the third amended
  3 complaint filed on August 26, 2019 in the matter of Proper Media, LLC v. Snopes
  4 Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior
  5 Court of the State of California for the County of San Diego. A true and correct copy
  6 of the reply brief is attached hereto as Exhibit 29.
  7         30.   The minute order entered August 28, 2019 granting Mikkelson’s special
  8 motion to strike the third amended complaint in the matter of Proper Media, LLC v.
  9 Snopes Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the
 10 Superior Court of the State of California for the County of San Diego. A true and
 11 correct copy of the minute order is attached hereto as Exhibit 30.
 12         31.   The notice of ruling on Snopes’ demurrer to the third amended
 13 complaint filed on August 30, 2019 in the matter of Proper Media, LLC v. Snopes
 14 Media Group, Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior
 15 Court of the State of California for the County of San Diego. A true and correct copy
 16 of the notice of ruling is attached hereto as Exhibit 31.
 17         32.   The third amended and supplemental cross-complaint filed by Snopes
 18 on October 10, 2019 in the matter of Proper Media, LLC v. Snopes Media Group,
 19 Inc., et al, Case No. 37-2017-00016311-CU-BC-CTL, in the Superior Court of the
 20 State of California for the County of San Diego. A true and correct copy of the third
 21 amended and supplemental cross-complaint is attached hereto as Exhibit 32.
 22         33.   The order filed on January 22, 2020 dismissing appeal of trial court
 23 order granting Snopes’ special motion to strike in the matter of Christopher
 24 Richmond, et al., v. David Mikkelson, Case No. D076375, in the California Court of
 25 Appeal, Fourth Appellate District, Division One. A true and correct copy of the order
 26 is attached hereto as Exhibit 33.
 27         34.   The January 22, 2020 remittitur in the matter of Christopher Richmond,
 28 et al., v. David Mikkelson, Case No. D076375, in the California Court of Appeal,
                                                7
                                                           REQUEST FOR JUDICIAL NOTICE
                                                              CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 12-2 Filed 12/16/20 PageID.2498 Page 9 of 11




  1 Fourth Appellate District, Division One. A true and correct copy of the remittitur is
  2 attached hereto as Exhibit 34.
  3         35.    Appellants’ Opening Brief in the matter of Christopher Richmond, et
  4 al., v. David Mikkelson, Case No. D076375, in the California Court of Appeal,
  5 Fourth Appellate District, Division One. A true and correct copy of the opening brief
  6 is attached hereto as Exhibit 35.
  7      II. THE COURT IS AUTHORIZED TO TAKE JUDICIAL NOTICE OF
  8                                     THESE MATTERS
  9         A court may, pursuant to Federal Rule of Evidence 201, take judicial notice of
 10 matters of public record, including pleadings, orders, and other papers filed with the
 11 court or records of administrative bodies. Mack v. South Bay Beer Distrib., 798 F.2d
 12 1279, 1282 (9th Cir. 1986); Coinstar, Inc. v. Coinbank Automated Sys., Inc., 998
 13 F.Supp. 1109, 1114 (N.D. Cal. 1998).
 14         Federal Rule of Evidence 201, entitled “Judicial Notice of Adjudicative
 15 Facts,” provides, in part, that the “court may judicially notice a fact that is not
 16 subject to reasonable dispute because it: (1) is generally known within the trial
 17 court’s territorial jurisdiction; or (2) can be accurately and readily determined from
 18 sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). The
 19 court “must take judicial notice if a party requests it and the court is supplied with
 20 the necessary information.” Fed. R. Evid. 201(c)(2).
 21         “The most frequent use of judicial notice of ascertainable facts is in noticing
 22 the contents of court records.” 21 Charles Alan Wright & Kenneth W. Graham, Jr.,
 23 Federal Practice & Procedure: Evidence § 5106, at 505 (1st ed. 1977 & Supp. 1997).
 24 See United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980) (stating that a court
 25 may take judicial notice of court records in another case); United States v. Raygoza-
 26 Garcia, 902 F.3d 994, 1001 (9th Cir. 2018) (“A court may take judicial notice of
 27 undisputed matters of public record, which may include court records available
 28 through PACER.”). District courts may take judicial notice of court records,
                                                  8
                                                            REQUEST FOR JUDICIAL NOTICE
                                                               CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 12-2 Filed 12/16/20 PageID.2499 Page 10 of 11




  1 including pleadings and transcripts of trial testimony in state and federal courts. See
  2 Patton v. Experian Data Corp., No. SACV151871JVSPLAX, 2016 WL 2626801, at
  3 *1 (C.D. Cal. May 6, 2016) (Taking judicial notice of transcripts of trial testimony
  4 and pleadings filed in other cases); DeGroot v. United States, 786 F. App’x 638, 642
  5 (9th Cir. 2019) (taking judicial notice of criminal trial transcripts); Employers Ins.
  6 Co. of Wausau v. Lexington Ins. Co., No. EDCV 10-00810 VAP, 2014 WL 4187842,
  7 at *3 (C.D. Cal. Aug. 19, 2014), aff’d, 671 F. App’x 552 (9th Cir. 2016) (Granting
  8 request for judicial notice for “various court documents, including filings, court
  9 orders, discovery, documents introduced at trial, and transcripts of trial testimony
 10 from the two state court actions and this action.”).
 11         “[I]t is proper for the district court to ‘take judicial notice of matters of public
 12 record outside the pleadings’ and consider them for purposes of the motion to
 13 dismiss.” Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988).
 14 Moreover, a federal court may “[take] judicial notice of a state court decision and the
 15 briefs filed in that court to determine if an issue was raised and decided by the state
 16 court for res judicata purposes.” Manufactured Home Cmtys. Inc. v. City of San Jose,
 17 420 F.3d 1022, 1037 (9th Cir.2005). Such materials are “‘helpful for examining the
 18 claims litigated in state court,’ Manufactured Home Cmtys. Inc., 420 F.3d at 1037,
 19 and are essential for the court to make a reasoned judgment about the claim-
 20 preclusive effects of [a] plaintiff’s state case.” Adams v. Trimble, No. 11-cv-01360-
 21 KJM, 2012 WL 260160, at *3 (E.D. Cal. Jan. 27, 2012). The Court may take judicial
 22 notice of a corporation’s articles of incorporation. Coal. for a Sustainable Delta v.
 23 F.E.M.A., 711 F. Supp. 2d 1152, 1170 n.5 (E.D. Cal. 2010).
 24         Snopes requests that the court take judicial notice of the materials identified
 25 above and the records of judicial proceedings identified above, which are properly
 26 subject to judicial notice under Federal Rule of Evidence 201 and related authorities.
 27 Each case listed is a matter of public record. The records are easily verifiable with
 28 the records maintained by the courts in which they were filed.
                                                  9
                                                             REQUEST FOR JUDICIAL NOTICE
                                                                CASE NO. 20-CV-1925-W-KSC
Case 3:20-cv-01925-W-KSC Document 12-2 Filed 12/16/20 PageID.2500 Page 11 of 11




  1        Respectfully submitted,
  2    DATED: December 16, 2020          PROCOPIO, CORY, HARGREAVES &
                                           SAVITCH LLP
  3
  4
                                         By: /s/Jacob Kozaczuk
  5                                          Paul A. Tyrell
                                             Ryan C. Caplan
  6                                          Jacob Kozaczuk
                                             Attorneys for Nominal Defendant
  7                                          Snopes Media Group, Inc.
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           10
                                                     REQUEST FOR JUDICIAL NOTICE
                                                        CASE NO. 20-CV-1925-W-KSC
